°\
     Fill in this information to identify your case:


     Debtor 1                  A           r/v                                 -&\
                           First Name                 Midd B Name                 Last Name


                                                                                                                                       1-1 Checkifthis is an amended
     Debtor 2
     (Spouse, if filing)   First Name                 Middle Name                 Last Name
                                                                                                                                           plan, and list below the
                                                                                                                                           sections of the plan that have
                                                                                                                                           been changed.
     United States Bankruptcy Court for the:                                  District of


     Case number
     (If known)
                              ^l- M       .   6K -<pu^ ^-


      Official Form 113
      Chapter 13 Plan                                                                                                                                            12/17


        Part 1:            Notices

     To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                               indicatethat the option is appropriate in your circumstances or that it is permissible in yourjudicial district. Plansthat
                               do not comply with local rules and judicial rulings may not be confirmable.

                               In the following notice to creditors, you must checkeach box thatapplies.

     To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                              You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. Ifyou do not
                               have an attorney, you may wish to consult one.
                              If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                              confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                              Court. The Bankruptcy Court may confirm this plan withoutfurther notice if no objection to confirmation is filed. See
                              Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.
                              Thefollowingmatters may beof particularimportance. Debtorsmust checkone boxon each line to statewhetheror not the plan
                               includes each of the following items. Ifan item is checked as "Not Included" or if both boxes are checked, the provision will
                               be ineffective if set out later in the plan.


        1.1       A limit on the amount of a secured claim, set out in Section 3. 2, which may result in a partial                      Included      Ql Notincluded
                   payment or no payment at all to the secured creditor

        1.2       Avoidanceof a judicial lien or nonpossessory, nonpurchase-moneysecurity interest, set out in                       Q Included       Q Notincluded
                  Section 3.4

        1. 3       Nonstandard provisions, set out in Part 8                                                                         Q Included       1-1 Notincluded


     Part 2:               Plan Payments and Length of Plan

     2. 1 Debtor(s) will make regular payments to the trustee as follows:

               S_i^2±OP PW_SQB^ for "^^ months
               [and $                         per_          for_         months.] Insertadditionallines if needed.

               Iffewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
               payments to creditors specified in this plan.



     Official Form 113                                               Chapter 13 Plan                                                                           Page 1
                    Case 2:19-bk-04693-DPC                          Doc 20 Filed 05/10/19 Entered 05/13/19 11:49:55                                    Desc
                                                                     Main Document    Page 1 of 9
Debtor                                                                                                  Case number



 2. 2 Regular payments to the trustee will be made from future income in the following manner:
        Check all that apply.
         Q Debtor(s)will makepaymentspursuantto a payroll deductionorder.
         Q Debtor(s) will make payments directly to the trustee.
         Q Other(specifymethodofpayment):
 2. 3   Income tax refunds.

        Check one.

         1-1 Debtor(s)will retainanyincometaxrefundsreceivedduringtheplanterm.
         63 Debtor(s)willsupplythetrusteewitha copyofeachincometaxreturnfiledduringtheplantermwithin14daysoffilingthereturnandwill
            turn over to the trustee all income tax refunds received during the plan term.
         Q Debtor(s)willtreatincometaxrefundsasfollows:



2.4 Additional payments.
        Check one.

            None. If "None" is checked, the rest of § 2. 4 need not be completed or reproduced.
         Q Debtor(s)will makeadditionalpayment(s)tothetrusteefrom othersources,asspecifiedbelow.Describethesource, estimatedamount,
            and date of each anticipated payment.




2. 5 The total amount of estimated payments to the trustee provided for in §§ 2. 1 and 2. 4 is $

Part 3:        Treatment of Secured Claims


3. 1    Maintenance of payments and cure of default, if any.
        Check one.

         Q None. If"None"ischecked,the restof§ 3. 1 neednotbecompletedorreproduced.
         Q Thedebtor(s)willmaintainthecurrentcontractualinstallmentpaymentsonthesecuredclaimslistedbelow,withanychangesrequiredby
            the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either bythe trustee or
            directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
            trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proofof claimfiled before the
            filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
            arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
            is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments underthis
            paragraph as to that collateral will cease, and all securedclaims based on that collateral will no longer be treated by the plan. The final
            column includes only payments disbursed by the trustee rather than by the debtor(s).



            Name of creditor                   Collateral          Current installment       Amount of        Interest rate on Monthly plan       Estimated total
                                                                   payment                   arrearage (if    arrearage        payment on         payments by
                                                                   (including escrow)        any)             (if applicable)  arrearage          trustee

             Trz-^e                  (^0          A^\o              $    ^00^                 $     iQ'X _2L%                   $ \V\              $ Slo/2-
                                                                    Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)



                          {^VU L.                 ^^                $ \\^<1.                      ^^                   .%                             ^<B
                                                                    Disbursed by:
                                                                        Trustee

                                                                    D Debtor(s)
            /nsert additional claims as needed.



           Case
Official Form 113    2:19-bk-04693-DPC                 Doc 2013 Plan
                                                       Chapter    Filed
                                                                    05/10/19 Entered 05/13/19 11:49:55                                        Desc      Page 2
                                                         Main Document   Page 2 of 9
 Debtor                                                                                                  Case number



 3. 2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Checkone.
          Q None. If"None"ischecked,the restof§ 3. 2 neednotbecompletedorreproduced.
            The remainderof this paragraphwill be effective only if the applicable box in Part 1 of this plan is checked.
             The debtor(s) requestthat the court determine the value of the secured claims listed below. For each non-governmental secured claim
             listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
             claim. Forsecured claims of governmental units, unless otherwiseordered by the court, the value of a secured claim listed in a proofof
             claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
             the secured claim will be paid in full with interest at the rate stated below.

             The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
             plan. Ifthe amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
             as an unsecured claim under Part 5 ofthis plan. Unless otherwise ordered by the court, the amount ofthe creditor's total claim listed on the
             proofof claim controls over any contrary amounts listed in this paragraph.
             The holderof any claim listed belowas having value in the column headed Amountofsecured claim will retain the lien on the property interest
             of the debtor(s) or the estate(s) until the earlier of:
             (a)    payment of the underlying debt determined under nonbankruptcy law, or
             (b) dischargeofthe underlying debt under 11 U. S.C. § 1328, at whichtime the lien will terminate and be released by the creditor
              Name of creditor          Estimated amount Collateral         Value of     Amount of        Amount of               Interest Monthly      Estimated total
                                        of creditor's total                 collateral   claims senior to secured claim           rate     payment to   of monthly
                                        claim                                            creditor's claim                                  creditor     payments

               TfL^-u^-^a 1ML50
               .
                                                                 'ft^0 $ 3£e0 $_                             $jklk^° ^S-% $_4io                          $ 4^_
                                         $_^0                    v^wo $Jlfe(^_                               $ i^. ffiP <^% sjl/Z                        $/^Z
             /nsert additional claims as needed.

3. 3 Secured claims excluded from 11 U. S. C. § 506.
     Check one.

          E^None. If"None"is checked, the rest of§3. 3 need notbecompleted or reproduced.
          Q The claims listed belowwere either:

            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquiredforthe
                   personal use of the debtor(s), or

            (2) incurred ^Mthin 1 year ofthe petition date and secured by a purchasemoney security interest in any otherthing of value.
            These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
            directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
            filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence ofa contrary timely filed proofof
            claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee ratherthan by the debtor(s).



              Name of creditor                               Collateral                  Amount of claim     Interest       Monthly plan       Estimated total
                                                                                                            rate            payment            payments by trustee


                                                                                                                        %    $-
                                                                                                                            Disbursed by:
                                                                                                                            1-1 Trustee
                                                                                                                            a Debtor(s)

                                                                                                                        %    $_
                                                                                                                            Disbursed by:
                                                                                                                            Q Trustee
                                                                                                                            1-1 Debtor(s)
            /nsert additional claims as needed.




           Case
Official Form 113      2:19-bk-04693-DPC                   Doc  2013 Plan
                                                           Chapter     Filed 05/10/19 Entered 05/13/19 11:49:55                                  Desc      Page 3
                                                            Main Document         Page 3 of 9
  Debtor                                                                                                    Case number

  3.4 Lien avoidance.

       Check one.

         \fl None. If "None"is checked, the rest of §3. 4 need not be completed or reproduced.
           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

           D Thejudicialliensornonpossessory,nonpurchasemoneysecurityinterestssecuringtheclaimslistedbelowimpairexemptionstowhichthe
              debtor(s)would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
              securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
              amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The
              amount, if any, ofthe judicial lien or security interestthat is not avoided will be paid in full as a secured claim under the plan. See 11 U. S.C.
              § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

               Information regarding judicial          Calculation of lien avoidance                                         Treatment of remaining
               lien or security interest                                                                                     secured claim

                                                    a. Amount of lien                                                        Amount of secured claim after
               Name of creditor
                                                                                                                             avoidance (line a minus line f)
                                                                                                                             $
                                                    b. Amount of all other liens



               Collateral                           c. Value of claimed exemptions                                           Interest rate (if applicable)


                                                    d. Total of adding lines a, b, and c


                                                                                                                             Monthly payment on secured
               Lien identification (such as         e. Valueofdebtor(s)' interest in                -$                       claim
               judgment date, date of lien             property
               recording, book and page number)


                                                                                                                             Estimated total payments on
                                                    f. Subtract line e from line d.                                         secured claim

                                                                                                                            $


                                                       Extent of exemption impairment
                                                       {Checkapplicable box):
                                                       Q Linef is equalto or greaterthan line a.

                                                           The entire lien is avoided. (Do not complete the next column.)
                                                       D Line f is less than line a.

                                                          A portion of the lien is avoided. (Complete the next column.)

           Insert additional claims as needed.




3. 5   Surrender of collateral.

       Check one.
             None. If "None" is checked, the rest of § 3. 5 need not be completed or reproduced.

             The debtor(s) elect to surrenderto each creditor listed belowthe collateral that secures the creditor's claim. The debtor(s) request that
             upon confirmation ofthis plan the stay under 11 D.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
             be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

               Name of creditor                                                                     Collateral




            /nsert additional claims as needed.



            Case
 Official Form 113    2:19-bk-04693-DPC                  Doc  2013 Plan
                                                         Chapter     Filed 05/10/19 Entered 05/13/19 11:49:55                                     Desc         Page 4
                                                          Main Document         Page 4 of 9
Debtor                                                                                                Case number



 Part 4:        Treatment of Fees and Priority Claims

4. 1 General

       Trustee'sfees and all allowed priority claims, includingdomesticsupport obligations otherthan those treated in § 4.5, will be paid in full without
       postpetition interest.

4. 2   Trustee's fees

       Trustee'sfeesaregovernedbystatuteandmaychangeduringthecourseofthecasebutareestimatedtobe <<0                               % ofplanpayments;and
       during the plan term, they are estimated to total $ I

4.3 Attorney's fees
       The balance of the fees owed to the attorney for the debtor(s) is estimated to be $


4. 4 Priority claims other than attorney's fees and those treated in § 4. 5.
       Check one.

         D None. If"None"/schecked,therestof§4.4 neednotbecompletedorreproduced.
         Q Thedebtor(s)estimatethetotal amountofotherpriorityclaimsto be                     S oz>

4. 5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
       Check one.

             None. If "None" is checked, the rest of § 4. 5 need not be completed or reproduced.

         Q Theallowedpriorityclaimslistedbelowarebasedon a domesticsupportobligationthathasbeenassignedto oris owedto a
             governmental unit and will be paid less than the full amount of the claim under 11 U. S. C. § 1322(a)(4). This plan provision
             requires that payments in § 2. 1 be for a term of 60 months; see 11 D. S. C. § 1322(a)(4).




               Name of creditor                                                                                         Amount of claim to be paid




             /nsert additional claims as needed.

Part 5:        Treatment of Nonpriority Unsecured Claims


5. 1   Nonpriority unsecured claims not separately classified.

       Allowed nonpriority unsecured claims that are not separatelyclassifiedwill be paid, pro rata. If more than one option is checked, the option
       providing the largest payment will be effective. Check all that apply.
               The sum of $     Pt 'V3^.
                   ,
                       0 % ofthetotalamountoftheseclaims,anestimatedpaymentofSJtO^ .
         1-1 Thefundsremainingafterdisbursementshavebeenmadeto all othercreditorsprovidedforinthisplan.
             If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $
             Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.




            Case 2:19-bk-04693-DPC
Official Form 113                                      Doc  2013 Plan
                                                       Chapter     Filed 05/10/19 Entered 05/13/19 11:49:55                                  Desc     Page 5
                                                        Main Document         Page 5 of 9
Debtor                                                                                                 Case number




5. 2   Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

             None. If "None" is checked, the rest of § 5. 2 need not be completed or reproduced.

         L.I Thedebtor(s)will maintainthecontractualinstallmentpaymentsandcureanydefaultin paymentsonthe unsecuredclaimslistedbelow
             on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the
             debtor(s), as specified below. The claim for the arrearageamount will be paid in full as specified belowand disbursed by the trustee.
             The final column includes only payments disbursed by the trustee rather than by the debtor(s).


               Name of creditor                                                     Current installment        Amount of arrearage            Estimated total
                                                                                    payment                    to be paid                     payments by
                                                                                                                                              trustee




                                                                                     Disbursed by:
                                                                                     Q Trustee
                                                                                     Q Debtor(s)

                                                                                     $

                                                                                     Disbursed by:
                                                                                     Q Trustee
                                                                                     a Debtor(s)
           Insert additional claims as needed.




5. 3 Other separately classified nonpriority unsecured claims. Check one.

          None. If "None" is checked, the rest of § 5. 3 need not be completed or reproduced.

       Q The nonpriority unsecured allowed claims listed below are separately classified and will be treated asfollows


              Name of creditor                               Basis for separate classification       Amount to be paid      Interest rate         Estimated total
                                                             and treatment                           on the claim           (if applicable)       amount of
                                                                                                                                                  payments

                                                                                                                                    _%

                                                                                                                                    _%

             Insert additional claims as needed.




Part 6:       Executory Contracts and Unexpired Leases


6. 1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
       an/J unexpired leases are rejected. Check one.

       [f None.If"None"ischecked,therestof§ 6. 1 neednotbecompletedorreproduced.
       Q Assumed items. Current installment payments will be disbursed either bythetrustee or directly bythe debtor(s), asspecified below, subject
          to any contrary court orderor rule. Arrearagepayments will be disbursed by the trustee. The final column includes only payments disbursed
          by the trustee rather than by the debtor(s).




           Case
Official Form 113   2:19-bk-04693-DPC                    Doc  2013 Plan
                                                         Chapter     Filed 05/10/19 Entered 05/13/19 11:49:55                                    Desc      Page 6
                                                          Main Document         Page 6 of 9
Debtor                                                                                          Case number



           Name of creditor                 Description of leased   Current installment   Amount of        Treatment of arrearage    Estimated total
                                            property or executory   payment               arrearage to                               payments by
                                            contract                                      be paid          (Refer to other plan      trustee
                                                                                                           section if applicable)

                                                                    $
                                                                    Disbursed by:
                                                                    a Trustee

                                                                    a Debtor(s)

                                                                    $
                                                                    Disbursed by:
                                                                    a Trustee

                                                                    a Debtor(s)

          Insert additional contracts or leases as needed.




Part 7:       Vesting of Property of the Estate


7. 1 Property of the estate will vest in the debtor(s) upon
     Check the applicable box:

           plan confirmation.
     d entry of discharge.
     d     other:


Part 8:       Nonstandard Plan Provisions


8. 1 Check "None" or List Nonstandard Plan Provisions

     OfNone. If"None"ischecked, the restofPart S need not becompleted orreproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included"in § 1. 3.




          Case 2:19-bk-04693-DPC
Official Form 113                                      Doc  2013 Plan
                                                       Chapter    Filed 05/10/19 Entered 05/13/19 11:49:55                          Desc       Page?
                                                        Main Document        Page 7 of 9
Debtor                                                                                        Case number




 Part 9:        Signature(s):


 9. 1 Signatures of Debtor(s) and Debtor(s)' Attorney

 Ifthe Debtor(s)do not haveanattorney, the Debtor(s) mustsign below;otherwisetheDebtor(s) signaturesare optional. The attorneyforthe Debtor(s), ifan},
 must sign belo




         Signature of Debtor                                       Signature of Debtor 2

         Executed on            t ^                                Executed on
                       MM / DD /YYYY                                             MM / DD /YYYY




                                                           Date
         Signature of Attorney for Debtor(s)                        MM / DD /YYYY



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113                                Chapter 13 Plan                                                                         PageS
            Case 2:19-bk-04693-DPC               Doc  20 Filed 05/10/19 Entered 05/13/19 11:49:55                               Desc
                                                  Main Document     Page 8 of 9
 Exhibit: Total Amount of Estimated Trustee Payments
      The following are the estimated payments thatthe plan requires the trustee to disburse. Ifthere is any difference between the amounts set
      out below and the actual plan terms, the plan terms control.

a.    Maintenance and cure payments on secured claims (Part 3, Section 3. 1 totat)                       $    ^2.
b.    Modified secured claims {Part 3, Section 3. 2 total)

c.    Secured claims excluded from 11 U. S. C. § 506 (Part 3, Section 3. 3 total}

d.   Judicialliens or security interests partially avoided (Part 3, Section 3. 4 total)

e.    Fees and priority claims (Part 4 total)

f.    Nonpriority unsecured claims (Part 5, Section 5. 1, highest stated amount)

g.   Maintenanceand cure payments on unsecured claims (Part 5, Section 5. 2 total)

h.   Separately classified unsecured claims (Part 5, Section 5. 3 total)

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6. 1 total)

j.   Nonstandard payments (Part 8, total)


     Total of lines a through j                                                                                        L/




Official Form 113                                     Chapter 13 Plan - Exhibit                                                        Page 1
          Case 2:19-bk-04693-DPC                     Doc 20 Filed 05/10/19 Entered 05/13/19 11:49:55                          Desc
                                                      Main Document    Page 9 of 9
